Citation Nr: 1140978	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neck disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2010, the Board remanded the claims for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has tinnitus as a result of his service.  

2.  The Veteran does not have neck disability as a result of his service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  Neck disability was not incurred or aggravated in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for tinnitus, and a neck disability.  He asserts that he has these disabilities as a result of his service, to include being in an airplane crash in 1943.  

In April 2006, the Veteran filed his claims for service connection.  In September 2006, the RO denied the claims.  The Veteran has appealed.   

Subsequent to the most recent supplemental statement of the case, dated in May 2011, a private medical report, dated in May 2011, was received.  In August 2011, the Veteran submitted a waiver of RO review for this report.  Accordingly, the Board will consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Applicable regulations provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2010).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Veteran's service treatment reports show that in November 1943, he was hospitalized for six days after he was in a B-17 that crash-landed.  Two November 15, 1943 hospital reports state that he was admitted for a "determination of physical fitness," and that, "No apparent injuries sustained."  The hospital reports note, "Patient states that he sustained no injuries in the B-17 plane crash at 0130 11-15-43 West of Hobbs Air Field.  He ran to the tower (about two mi.), was considerably 'shaken-up' and developed a headache."  Between August and September of 1945, he was treated for headaches, with one notation of pain in the back of the neck.  The Veteran's separation examination report, dated in February 1946, shows that he was determined not to have any musculoskeletal defects.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1948 and 2011.  

A July 1948 VA examination report shows that the Veteran complained of being nervous and jittery, and having "heaviness in his head," which he also described as "feels like there is a golf ball behind left eye."  On examination, there was no articular or muscular rheumatism, and no "residuals of gunshot wounds or other injuries."  The report notes a "small scar, healed, back of neck."  The ears were unremarkable.  General appearance, muscular development, carriage, and posture were all described as "good."    

An August 1956 VA examination report shows that the Veteran was noted to have a history of being in a plane crash in 1943, and that "no disease or apparent injury was found."  He complained of headaches, and the report notes, "He believes his headaches are probably due to his nerves."  There was no relevant diagnosis.  

The next relevant medical evidence is dated about 44 years later.  Specifically, the claims files include VA progress notes, dated between 2000 and 2011.  This evidence shows that in May 2000, the Veteran complained of left eye symptoms which he related to his inservice plane crash.  In August 2000, he reported that he had sustained a left eye injury when he hit the cockpit during his inservice plane crash, and he reported having left-side occasional pains radiating from the neck, which, the report noted, "may be related" to his airplane accident.  In November 2000, the assessments included "old injury to left posterior neck and side of head."  A March 2009 neurology consultation report shows that the Veteran complained of progressive stiffness of the left arm.  He reported receiving minor burns in an inservice plane crash, with left-sided neck discomfort since that time, and having a history of a cervical spine MRI (magnetic resonance imaging) study in 2007 that had revealed degenerative changes.  The assessment was left spastic weakness in the arm greater than the leg, unclear etiology.  An addendum, dated that same month, shows that a physician stated that he did not think that the degenerative changes are responsible for his left arm and leg weakness.  A number of reports dated in 2009 or thereafter note tinnitus.  Magnetic resonance imaging (MRI) studies for the brain, and the cervical spine, dated in April 2009, are also of record.  The brain MRI notes generalized cerebral and cerebellar atrophy.  Other reports, dated in April 2009, note cervical spine degenerative changes, specifically some foraminal narrowing, and mild central stenosis at C5-6.  One report notes spastic movements of the left arm and leg, and that the Veteran stated that he suspected a worsening of his condition in 2007, but that he also reported an incident of 66 years ago when he hit his head in a plane.  He was noted to have slowed movements of his hand.  The examiner indicated that his condition appeared to be longstanding and possibly could have occurred two years ago as pt. (patient) suspects vs. attributed to injury, 66 years ago, as initially described, especially given mixed tone with flexor tone strongest."  In January 2010, he was noted to have degenerative spodylosis, as well as chronic tinnitus.  Other reports dated in 2010 note a history of CVA (cerebrovascular accident), and a motor vehicle accident two years' before.  

A VA psychiatric examination report, dated in January 2002, shows that the Veteran was noted to have a history of an inservice plane crash in which he hit his head on an instrument panel, and that he received burns to the back of both ears and swelling of his left eye, and he reported that a nurse had told him he had fractured the head of the femur of his left leg.  He also reported a history that "he injured his head twice in industrial accidents and required stitches both times."  The examiner stated that the Veteran's records indicated that he sustained no injuries from his inservice plane accident.  The diagnoses included "injury to head by history without apparent residuals."   

A VA audiometric examination report, dated in November 2010, shows that the Veteran reported that during service, he worked around airplanes, without ear protection, and that he also had post-service employment involving some unprotected noise exposure, to include work as an auto mechanic and grain elevator operator, and a chemical equipment operator, and hobbies with occasional use of a chain saw and power tools.  He asserted that he had had left ear tinnitus since his inservice plane crash.  His tinnitus was currently characterized as constant.  The Veteran was noted to have bilateral hearing loss.  The examiner stated that the etiology of the Veteran's tinnitus could not be determined on the basis of available information without resort to speculation.  The examiner explained an opinion was beyond his scope of practice, and he recommended ENT (ear, nose and throat) or neurological follow-up.  

A spine VA examination report, dated in November 2010, shows that the Veteran reported that he hit his left-side against an instrument panel when his plane crashed during service, and that he "cracked the left hip socket" in the plane crash.  He reported developing left-sided weakness in 2007.  The diagnosis was left spastic weakness.  

In an addendum, dated in December 2010, the examiner who performed the November 2010 VA examination stated that the Veteran's C-file had been reviewed, and that there was no additional information of significance in it.  The examiner noted that although the Veteran indicated that he was "significantly injured" in the plane crash, that, "Doctor's statements and nurse's notes indicate he ran from the crash, a two mile distance, and had no evidence of bruises or burns.  He had no apparent injuries though [he] was considerably shaken up.  He had a severe headache.  He complained of distress in the right side as opposed to the left side."  

In an addendum, dated in March 2011, the examiner who performed the November 2010 VA examination stated that the Veteran has had extensive evaluation, consultations, diagnostic studies and treatments, that any attempt to provide a diagnosis as to his left-sided weakness would be to resort to mere speculation, that he has degenerative joint disease and degenerative disc disease of the cervical spine, and that, "To definitely relate his current physical findings to an accident in the service which occurred 68 years ago would also be at this point resorting to mere speculation, particularly with the documented conflicting accounts of the events surrounding this incident as accounted in [the November 2010 VA examination report]."  

A VA ear examination report, dated in December 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  A moderate post-service history of noise exposure was noted.  The diagnosis was subjective tinnitus with evidence of bilateral hearing loss, left greater than right, in the high frequencies and right greater than left in the lower frequencies.  The examiner concluded, "It is more likely than not that the tinnitus is a result of the hearing loss and given the type of forces encountered during an airplane crash, this examiner feels it is slightly more likely than not to be a direct result of the crash."  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  The Veteran's service treatment reports contain two November 1943 hospital reports which state that, although he had been in a plane crash, no apparent injuries were sustained.  The hospital reports note, "Patient states that he sustained no injuries in the B-17 plane crash."  They show that he reported that he had run about two miles to the control tower after the crash.  The January 2002 VA psychiatric examination report  shows that the examiner stated that the Veteran's records indicated that he sustained no injuries from his inservice plane accident, and the diagnoses included "injury to head by history without apparent residuals." 
The Veteran's earliest assertions of any injuries from his inservice plane crash (other than headaches, which he associated with a psychiatric condition during his August 1956 VA examination) are found in VA progress notes dated in 2000.  This is about 53 years after separation from service.  On or after 2000, he asserted to health care providers that he sustained a head injury, a left eye injury/swelling of his left eye, "minor burns"/burns to the back of both ears, a fracture the left femoral head, and a cracked left hip socket, all as a result of his inservice plane crash.  However, his service treatment reports do not show the existence of any injury to an eye, any burns, or any trauma or damage to the left femur, or the left hip.  There is no competent post-service evidence to show that he has residuals of burns, or residuals of trauma to the left femur, or left hip.  In summary, the Veteran's assertions are shown to be so inconsistent, uncorroborated and contradicted by the service treatment reports and the post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19- 20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

A.  Tinnitus

The Board finds that service connection for tinnitus is warranted.  The Board has determined the Veteran is not a credible historian.  However, the Veteran's service reports indicate that he was a member of a flight crew, and he is presumed to have been exposed to aircraft engine noise.  He is shown to have been in a plane crash in 1943.  Although the December 2010 VA examiner associated his tinnitus, in part, with hearing loss (for which service connection is not currently in effect), he also attributed the Veteran's tinnitus to the 1943 plane crash.  He indicated that his opinion was based on a review of the Veteran's C-file.  There is no competent, countervailing opinion of record.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for tinnitus is warranted.  Accordingly, the claim is granted.

B.  Neck Disability

The Board has determined that the claim must be denied.  The Veteran's service treatment reports do not show any treatment for neck/cervical spine symptoms during service, or the existence of a neck/cervical spine disorder.  A neck/cervical spine disorder was not noted upon separation from service.  The earliest relevant post-service medical evidence is dated in 2000.  This is approximately 53 years after separation from active duty service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence to show that the Veteran has a neck disability that is related to his active duty service.  In this regard, to the extent that the 2010 VA examiner concluded that an etiological opinion would require resort to speculation, this does not weigh for or against the claim, however, a finding of service connection may not be based on a resort to speculation or a remote possibility.  38 C.F.R. § 3.102.  Finally, there is no competent evidence to show that arthritis of the cervical spine was manifested to a compensable degree within one year of separation from active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  

In reaching this decision, the Board has considered a letter, dated in May 2011, from R.G., M.D.  Dr. R.G. states that he first treated the Veteran in 2008, and that the Veteran has a progressive loss of left-side control and strength.  He states, "I have listened to [the Veteran's] description of the plane crash in 1943, and reviewed records of tests performed on him at my recommendation as well as the available records associated with the VA claim file.  It has been my experience that when particular body parts show accelerated degeneration and/or aggravated levels of arthritis, a few questions often reveal a preceding traumatic injury to those particular parts."  Dr. R.G. concluded that the Veteran's neck condition is at least as likely as not due to his inservice plane crash.  

This opinion is clearly based, in part, on the Veteran's assertions of injuries incurred during service, and as previously stated, the Veteran has been found not to be a credible historian.  Therefore, this report is determined not to warrant any probative value, as it appears to have been offered based on an inaccurate premise.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Furthermore, this opinion does not cite to any inservice findings, nor does it discuss the 52-year gap between service and the earliest relevant medical evidence, to include the Veteran's reported post-service history of two head injuries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, this evidence does not warrant a grant of the claim.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contentions that a neck disability was caused by service that ended in 1946, about 64 years ago.  The Veteran's statements would normally be competent evidence to show that he experienced neck symptoms during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is insufficiently probative to warrant a grant of the claim.  The Board has determined that he is not a credible historian.  In addition, laypersons do not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of a neck disability, or to state whether this condition was caused by the Veteran's service.  This is particularly true given the complex nature of etiology after so many years from service.  Under the facts of this particular case, the Board finds that medical, and not lay evidence Furthermore, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment records do not show any relevant treatment, the post-service medical records do not show any relevant treatment prior to 2000, and the medical evidence has been discussed.  There is no competent and probative evidence to show that the Veteran has a neck disability that are related to his service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed condition that is related to his service.  

In summary, the evidence does not show that the Veteran has a neck disability that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2006 and August 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2011), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has also obtained the Veteran's service treatment reports, and his VA and non-VA medical records.  The Veteran has been afforded an examinations, and with regard to the claim for tinnitus, an etiological opinion has been obtained.  

With regard to the claim for a neck disability, in October 2010, the Board remanded the claim.  The Board directed that any outstanding treatment reports be obtained, and that the Veteran be afforded a VA examination for his neck, to include an etiological opinion.  Subsequently, VA progress notes dated between 2010 and 2011 were obtained, as was a private medical statement.  In November 2010, the Veteran was afforded a VA examination of his cervical spine.  A review of the examination report shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner determined that an etiological opinion would require resort to speculation, explaining that a great amount of time had passed since the Veteran's plane crash (68 years ago), and that there were "documented conflicting accounts of the events surrounding this incident" (the Board has discussed the Veteran's claimed injuries and has determined that he is not credible).  Therefore, the Board finds that the examiner's determination is accompanied by an adequate explanation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Roberts v. West, 13 Vet. App. 185, 189 (1999) (holding that "the fact that [a] medical opinion was inconclusive ... does not mean that the examination was inadequate.").  Given the foregoing, the Board further finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced
by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  






ORDER

Service connection for tinnitus is granted.

Service connection for a neck disability is denied.  


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


